Citation Nr: 1224744	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  07-13 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include depression with anxiety.

3.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty March 1973 to December 1974. 

This matter comes to the Board of Veterans' Appeals (Board) from an April 2006 rating decision. 

In connection with this appeal, the Veteran requested a personal hearing before a Veterans Law Judge in Washington, D.C.  A hearing was scheduled to take place in March 2009.  The Veteran did not appear for the hearing and asked that it be postponed.  In February 2010, he indicated that he no longer wished to testify at a hearing.  Accordingly, the Board will proceed with consideration of the Veteran's claim based on the evidence of record, as he has requested.  See 38 C.F.R. § 20.704(e).

In a May 2010 decision, in pertinent part, the Board denied the issue of service connection for a low back disability, and remanded the matter of service connection for psychiatric disability.

The Veteran appealed the Board's May 2010 decision to the United States Court of Appeals for Veterans Claims (Court).  In a November 2011 Order, the Court set aside the Board's May 2010 decision as it pertained to the denial of service connection for a low back disability and remanded the matter to the Board.  Since the issue of service connection for psychiatric disability was in remand status, the Court made no determination as to that issue.

The issues of entitlement to service connection for an acquired psychiatric disorder to include anxiety with depression as well as service connection for a low back disability  is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 


FINDINGS OF FACT

1.  The Veteran did not serve in combat.  

2.  An inservice stressor has not been corroborated.

3. The Veteran has not been diagnosed as having PTSD.


CONCLUSION OF LAW

PTSD was not incurred or aggravated in active service.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304(f) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim, including apprising him or her of the information and evidence he or she is responsible for providing versus the information and evidence VA will obtain for him or her.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

These notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  So this notice must include information that a "downstream" disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.

Ideally, this notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary notice and then readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has made clear that VCAA notice errors are not presumptively prejudicial, rather, must be determined on a case-by-case basis, and that, as the pleading party attacking the agency's decision, the Veteran, not VA, bears this burden of proof of establishing there is a VCAA notice error and, moreover, above and beyond this, that the error is unduly prejudicial, meaning outcome determinative of the claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of the claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  VCAA letters dated in January 2006 and May 2010 were sent to the Veteran.  The letters, especially in combination, indicated the type of evidence and information needed to substantiate the claims and apprised the Veteran of the Veteran's and VA's respective responsibilities in obtaining this supporting evidence.  

The letters also notified the Veteran that a "downstream" disability rating and an effective date for the award of benefits would be assigned if service connection was granted, in compliance with Dingess.  The Veteran has been afforded a hearing before an RO Decision Review Officer (DRO) in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issue and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearing, the DRO did not note the bases of the prior determination or the elements that were lacking to substantiate the claim.  The DRO asked specific questions, however, directed at substantiating the claim of service connection.  Also, the Veteran volunteered his  symptoms since service.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Finally, neither the Veteran nor his/her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he/she identified any prejudice in the conduct of the DRO hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ/DRO complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Finally, although the Board finds that the Veteran was not prejudiced by any the above, effective August 23, 2011, VA amended its hearing regulations to clarify that the provisions regarding hearings before the agency of original jurisdiction do not apply to hearings before the Board.  See 76 Fed. Reg. 52572 (Aug. 23, 2011).

Regarding the duty to assist, VA also satisfied this obligation in terms of obtaining all potentially relevant evidence concerning these claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's service treatment records (STRs), VA medical treatment records, Social Security Administration (SSA) records, and identified private medical records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication that any additional evidence, relevant to these claims, is available and not part of the claims file.  

The Board remanded this case to fully notify the Veteran regarding his claim of service connection for PTSD, to provide him an opportunity to delineate his stressors, to obtain his service personnel records, and if a stressor was verified, to be afforded a VA examination.  On remand, the Veteran was fully notified regarding his claim of service connection for PTSD, he was provided an opportunity to delineate his stressors, his service personnel records were obtained, and it was determined that his claimed stressors could not be verified.  See January 12, 2011 Formal finding of lack of information require to corroborate stressors associated with a claim for service connection for PTSD.  Since a stressor was not verified, a VA examination was not conducted.  The Board is now satisfied there was compliance with the Board's remand directives.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

The Board also finds that a VA examination is not necessary to determine whether PTSD is related to his period of honorable service, as the standards of the recent decision of the Court in McLendon v. Nicholson, 20 Vet. App. 79 (2006), have not been met.  Under McLendon, VA must provide a medical examination in a service connection claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the Veteran qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Id at 81. 

In this case, there is no diagnosis of PTSD.  Furthermore, although the record shows symptoms of anxiety and depression, there is no indication that they are due to PTSD as there is no corroborated stressor showing that a stressor occurred.  In light of these findings, all of the prongs of McLendon have not been met.  Accordingly, the Board finds that no further action is necessary to meet the requirements of the VCAA or the Court.

So, in summary, the Board finds that "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  See Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).


Service Connection for PTSD

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection for PTSD  requires medical evidence diagnosing the condition in accordance with §4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  The following provisions apply to claims for service connection of PTSD diagnosed during service or based on the specified type of claimed stressor:

(1) If the evidence establishes a diagnosis of PTSD during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

(2) If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

(3) If a stressor claimed by the Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

(4) If the evidence establishes that the Veteran was a prisoner-of-war under the provisions of §3.1(y) of this part and the claimed stressor is related to that prisoner-of-war experience, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

(5) If a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether a veteran engaged in "combat with the enemy."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Participation in combat, a determination that is to be made on a case by case basis, requires that the veteran have personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  In determining whether a veteran participated in combat, the Veteran's oral and written testimony will be weighed together with the other evidence of record.  Cohen v. Brown, 10 Vet. App. 128, 146 (1997).

If VA determines the Veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required - provided that such testimony is found to be "satisfactory," i.e., credible and "consistent with circumstances, conditions or hardships of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Zarycki, 6 Vet. App. at 98.  If, however, VA determines either that the Veteran did not engage in combat with the enemy or that he did engage in combat, but that the alleged stressor is not combat related, then his lay testimony, in and of itself, is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborate his testimony or statements.  See Zarycki, 6 Vet. App. at 98.

Where a determination is made that the Veteran did not "engage in combat with the enemy," or that the claimed stressor is not related to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  In such cases, the record must contain service records or other corroborative evidence which substantiates or verifies the veteran's testimony or statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki, 6 Vet. App. at 98 (1993).  In Doran v. Brown, 6 Vet. App. 283, 290-91 (1994), the Court stated that "the absence of corroboration in the service records, when there is nothing in the available records that is inconsistent with other evidence, does not relieve the Board of its obligations to assess the credibility and probative value of the other evidence."

In this case, the Veteran did not have combat service.  The Veteran's service treatment records show no complaints, findings, treatment, or diagnosis of a psychiatric disorder.  The Veteran was separated from service in 1974.  Post-service medical records do not reflect any diagnosis of PTSD.  These records include those considered by the SSA in an SSA determination.  PTSD was not noted at any time.  

The Veteran contends that he was exposed to stressors during service.  He presented contentions at a June 2008 personal hearing and in written correspondence of record.  He indicated that he was mistreated in boot camp.  He stated that he was overweight and was forced to eat a very restrictive diet and was forced to exercise to the point of exhaustion, losing much of his body weight in the process.  He also witnessed people harming themselves by drinking "Brasso" and putting it in their eyes.  In addition, he reported that his roommate was a heroin user and it appeared that someone he supplied heroin to ended up overdosing.  He related that he was also nearly killed by two fellow servicemembers who were going to throw him off a mountain.  He also related that he was punched in the face and saw others punched in the face, had money stolen from him, and had to clean up excrement.  

VA attempted to verify these stressors; however, since the Veteran failed to provide any dates, names, or times, or additional specificity, the claimed stressors could not be verified due to insufficient information.  See January 12, 2011 Formal finding of lack of information require to corroborate stressors associated with a claim for service connection for PTSD.  

Nevertheless, the records has been reviewed to see if the stressors can be verified through other evidence of record.  A review f the STR's shows that the Veteran was placed on weight restriction due to obesity.  When he entered service, he weighed 231 pounds and when he was separated, he weighed 6 pounds less, at 225 pounds.  While in a weight control program, during service, he gained weight and was diagnosed with exogenous obesity.  Thus, the Veteran's statements that he lost much of his body weight are not confirmed, but rather contradicted.  The service personnel records do not reflect any complaints made by the Veteran or actions taken by the military department which in any way corroborate any of the Veteran's claims regarding inservice mistreatment.  

The post-service medical evidence is replete with treatment for detoxification for opiate dependence and drug and polysubstance abuse.  However, these records do not reflect any reports by the Veteran asserting the occurrence of inservice stressors nor do they reflect any diagnosis of PTSD.  

With regard to the five enumerated areas cited above, PTSD was not diagnosed during service.  The Veteran did not serve in combat.  The Veteran has not presented a stressors as related to his fear of hostile military or terrorist activity with a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, having confirmed that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran has symptoms are related to a stressor.  The Veteran was not a prisoner of war.  

The Veteran generally claims that he suffers from PTSD due to a personal assault during service.  The requirements of 38 C.F.R. § 3.304(f)(5), which, as addressed above, provide that VA must consider other substitute forms of evidence and information, beyond that contained in the Veteran's service records, as possible evidence in support of the occurrence of a claimed in-service stressor related to personal assault.  Claims involving personal assaults fall within the category of situations in which it is not unusual for there to be an absence of service records documenting the events the Veteran has alleged.  See, e.g., Patton v. West, 12 Vet. App. at 281.  However, in this case, there is no supporting evidence.  The STRs are negative and do not substantiate the claim of mistreatment to the point of great weight loss, the service personnel records do not suggest that any of the stressors occurred or that there were behavioral changes on the part of the Veteran, and the Veteran has not furnished any of the suggested corroborating evidence in the regulation or any other type of corroborating evidence.  The post-service medical evidence reflects treatment for drug use with no mention by the Veteran of any inservice personal assault.  

Since the Veteran did not engage in combat with the enemy and does not have one of the identified stressors above, his allegations with regard to stressors alone are not enough to establish the occurrence of a stressor.  Rather, the record must contain service records or other corroborative evidence that substantiates or verifies the Veteran's testimony or statements as to the occurrence of the claimed stressor.  As noted, in Doran, the Court stated that "the absence of corroboration in the service records, when there is nothing in the available records that is inconsistent with other evidence, does not relieve the Board of its obligations to assess the credibility and probative value of the other evidence."  In the three previously noted cases, the Court cited a provision of the VA ADJUDICATION PROCEDURE MANUAL M21-1 (MANUAL 21-1), which has now been revised as to "Evidence of Stressors in Service" to read, in part, ... "[C]orroborating evidence of a stressor is not restricted to service records, but may be obtained from other sources."  Since the MANUAL 21-1 October 1995 revision, the Court has held that the requirement in 38 C.F.R. § 3.304(f) for "credible supporting evidence " means that the "appellant's testimony, by itself, cannot establish the occurrence of a noncombat stressor."  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).

In sum, an attempt was made by VA to verify the Veteran's claimed stressors, but the Veteran did not supply sufficiently detailed information.  Further, the Veteran has not offered any other corroborating evidence, such as lay statements, newspaper or other periodic information, internet information, or military documentation.  It follows that there is no verified stressor to serve as a basis for granting the Veteran's PTSD claim.  In addition, the Veteran has not provided the names of any individuals he allegedly witnessed being harmed or killed, the names of any perpetrators, or the dates of any negative occurrence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that it is not an impossible or onerous task for appellants who claim entitlement to service connection for PTSD to supply the names, dates and places of events claimed to support a PTSD stressor).  Furthermore, there is no diagnosis of PTSD.

Inasmuch as the Veteran has not submitted evidence showing that he engaged in combat, since there is no verified inservice stressor, and since there is no diagnosis of PTSD, the Board finds that the preponderance of the evidence is against the Veteran's claim for entitlement to service connection for PTSD.  

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for PTSD is denied.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that the Veteran is afforded every possible consideration.

With regard to the claim of service connection for an acquired psychiatric disorder to include depression with anxiety, the post-service records reflect complaints made by the Veteran of having depression with anxiety.  The Veteran is competent to report these types of symptoms.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  The Federal Circuit further stated in Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009), that it had previously and explicitly rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Instead, under section 1154(a) lay evidence can be competent and sufficient to establish a diagnosis of a condition when: a layperson is competent to identify the medical condition; the layperson is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  In this case, the Veteran is competent to report both depression and anxiety.  However, the Veteran is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  As such, the Veteran should be afforded a VA examination to make this assessment.  

With regard to the claimed low back disability, in the Court's November 2011 decision which set aside the Board decision, the Court noted that the Veteran had provided lay evidence of continuity of low back symptoms, including pain, since service.  Establishing entitlement to direct service connection generally requires:  (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability..  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

If chronicity (i.e., permanency) of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  See also Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Under § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Savage v. Gober, 10 Vet. App. 494-97 (1997); Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. At 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection).

The Veteran was examined in February 2006.  At that time, after examining the Veteran and ordering radiologic studies, the examiner diagnosed degenerative disc disease of the lumbar spine with chronic back pain and opined that it was not likely due to the incident of low back muscle strain in service.  The examiner explained that no chronic low back condition was established prior to discharge and that the Veteran's current low back disability had its onset following the post-service motor vehicle accident.  The examiner did not specifically reference the Veteran's assertions of continuous back pain since service in the examiner's rationale.  The Court suggested that a medical opinion be obtained and that the examiner take into consideration the Veteran's competent and credible report of back pain since service.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric examination for the purpose of determining the etiology of any psychiatric disability diagnosed.  The claims file must be made available to the examiner and the examiner should indicate in his/her report whether or not the claims file was reviewed.  Any indicated tests should be accomplished.  A rationale for any opinion expressed should be provided.  Based on examination findings, historical records, and medical principles, the VA examiner should give a medical opinion, with full rationale, as to whether the Veteran currently has a diagnosis under DSM IV which has resulted in anxiety, depression, and any other psychiatric symptoms.  If the examiner notes the presence of any psychiatric disability, an opinion should be provided as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current psychiatric disability  had its clinical onset during service or is related to any in-service disease, event, or injury.  

If the Veteran has a psychosis, the examiner should also opine as to whether it was manifest in the initial post-service year.  

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

2.  Schedule the Veteran for a VA spine examination to determine the nature and etiology of any current low back disability.  Any indicated tests, including X-rays if indicated, should be accomplished.  The examiner should review the claims folder prior to examination.  The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current low back disability had its clinical onset during service or is related to any in-service disease, event, or injury.  

The examiner should accept as competent and credible the report of the Veteran that he has had back pain since service.  The examiner should also discuss the post-service motor vehicle accident and should opine as to whether current diagnosis. i.e., current back pathology, is etiologically related to an inservice disease, event, or injury; the post-service accident; or both.  

If the Veteran has arthritis, the examiner should also opine as to whether it was manifest in the initial post-service year.  

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

3.  The AMC should review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, AMC should return the case to the examiner for completion of the inquiry.

4.  The AMC should then readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



______________________________________________
M.G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


